898 F.2d 148Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Charles Leon CURTIS, Defendant-Appellant.
No. 89-5644.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 7, 1990.Decided:  March 5, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., District Judge.  (CR-89-8)
Mary G. Commander, Goldblatt, Lipkin, Cohen, Anderson, Jenkins & Legum, P.C., Norfolk, Va., for appellant.
Henry E. Hudson, United States Attorney;  Albert D. Alberi, Special Assistant United States Attorney;  Robert J. Seidel, Jr., Assistant United States Attorney, Norfolk, Va., for appellee.
E.D.Va.
AFFIRMED.
Before WIDENER and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Charles Leon Curtis entered a plea of guilty to conspiracy to distribute less than 500 grams of cocaine in violation of 21 U.S.C. Sec. 846.  The district court entered a judgment of conviction and sentenced Curtis to a three-year term of imprisonment and ordered a $50 special assessment.  Curtis appeals on the grounds that the length of the sentence was improper and the district court erred in denying his request to recommend that the federal sentence be served in a state prison where he was imprisoned for another crime.


2
Curtis's arguments are without merit.  The plea agreement signed by Curtis clearly states that the sentence to be imposed is within the discretion of the sentencing judge.  The three-year sentence was within the twenty-year maximum term for the offense.  The court properly exercised its discretion not to recommend Curtis's request to serve his sentence in a state facility.  Because Curtis's counsel states in her brief that she has found no error, we have searched the record for errors in compliance with Anders v. California, 386 U.S. 738 (1967).  Finding none, we affirm the judgment of the district court.